Same Case — On a Reheabin».
. Labattve, J.
In this case, a rehearing has been granted, on the ground that the judgment of this Court had been prematurely rendered, and before the delay of one week, granted to the appellant to file his brief, had expired.
We have re-examined the case, and we are satisfied that the judgment first pronounced was correct.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be affirmed, with costs, as it was by the judgment heretofore rendered in this case.